Citation Nr: 1801516	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for degenerative changes of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1961 to August 1965 and from August 1973 to May 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

In a September 1996 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right knee injury.  The Veteran did not submit a notice of disagreement within one year of the notice of that rating decision.  However, he did submit new and material evidence (results of a May 1997 VA examination of the right knee showing a diagnosis of chondromalacia patella) within one year of the date of the mailing of that decision, thus preventing it from becoming final.  38 C.F.R. § 3.156(b) (2017) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Although the RO found that the September 1996 rating decision was final and subsequently determined, in its April 2010 decision, that no new and material evidence had been submitted to reopen the claim, the Board finds the earlier decision was not final.  Thus, the appeal regarding the Veteran's claim for entitlement to service connection for a right knee injury stems from the Veteran's original service connection claim for his right knee injury.  A determination of whether new and material evidence has been received in order to adjudicate the Veteran's service connection claim is not required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for degenerative changes of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's right knee disability is related to an injury that occurred during active duty service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's right knee disability was incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a right knee arthritis incurred during his active service.  The Veteran contends he suffered trauma to his right knee when it struck the front console following ejection from an F-14 during his active service.  The Veteran's service records confirm he was a Naval Flight Officer, and he has already been awarded service connection for other orthopedic disabilities related to this in-service injury.  Significantly, within the Veteran first post-service year, senior flight surgeon, W.D., wrote a letter to VA stating that he personally performed the Veteran's retirement and final flight physical examination during the prior year, and found that the Veteran suffered from traumatic arthritis in his right knee, which is the result of being expelled from an F-14 at a very high rate of speed.  See April 1996 Nexus Letter from W.D.  

The Board recognizes that a VA examination report dated in October 1995 showed normal range of motion of the knees; however x-rays were not taken at that time.  A June 1996 handwritten assessment of a knee x-ray included a "normal" evaluation; however the actual x-ray findings commented upon by the VA examiner have not been associated with the record.  Upon examination again in May 1997, the Veteran was noted to have chondromalacia patella of the right knee.  Subsequent treatment reports dated in December 2002 note ongoing intermittent pain and swelling of the right, following injury when ejecting from an F-14, and that since that time he has had intermittent pain.  The Veteran was assessed with degenerative joint disease.  See a December 6, 2002 report by M.J.C.  The Veteran underwent a total right knee replacement in 2009.  

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
 § 3.303(a) (2016). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

As a general matter, service connection for a disability requires evidence of: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In this case, the Veteran has a current right knee disability that has been medically linked by his flight surgeon and his treating physician in 2002 to the Veteran's in-service injury to the knee upon ejection from an F-14.  The Veteran has consistently articulated pain symptomatology affecting his knee from his separation to the present day.  Although evidence conflicts as to the nature of the disability in 1996 and 1997 (with the Veteran's flight surgeon noting a diagnosis of traumatic right knee arthritis, and the VA examiners noting a normal knee at the time), there is no question that the Veteran ultimately developed arthritis of the knee shortly after service that ultimately led to a need for a total knee replacement in 2009.  

Taking into account (1) the traumatic nature of the in-service injury articulated by the Veteran; (2) the positive and negative medical opinion evidence of record, to include the Veteran's flight surgeon's April 1996 indication that the Veteran had traumatic arthritis specifically due to the in-service injury to his knee when ejecting from an F-14; (3) the Veteran's competent and credible lay testimony attesting to not suffering any intervening injury to his knee following service; as well as (4) his consistent reports to medical professionals as to the progression of his knee pain since service, the Board finds that the evidence both for and against the Veteran's claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. Â§ 3.102  (2016). Accordingly, the benefit sought on appeal is granted.


ORDER

Service connection for a right knee disability is granted.


REMAND

The Board notes that the Veteran was last afforded a VA examination for his lumbar spine in September 2014.  The Veteran, through his representative, contends a new VA examination should be scheduled.  See December 2017 Appellate Brief at page 3.  The Board agrees, given it has been over three years since the last examination, and that the assessment currently of record does not adequately assess functional loss during flare-ups.  Indeed, the September 2014 VA examiner noted that she could not determine without resorting to mere speculation a definite loss of function due to flare-ups or repetitive use over time, except when said flare-ups occur during examination.  The Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017) made clear that an estimate as to the degree of functional loss during a flare-up is not in and of itself precluded when the examination does not in fact occur during a flare up.  Indeed, the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss-and such opinion cannot be based on the insufficient knowledge of the specific examiner.  On remand, an updated VA examination should be scheduled to more fully assess the severity of the Veteran's service-connected spine disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an
appropriate professional to determine the extent and
severity of his service-connected lumbar spine disability.

(A) All indicated tests should be performed, including
range of motion findings expressed in degrees and in
relation to normal range of motion;

(B) The examination must include testing results of joint
pain on both active and passive motion, and in weightbearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  If such testing cannot be completed, an explanation should be provided as to why this is so.  

(C) The examiner must also estimate any functional loss in terms of additional degrees of limited motion of the
      lumbar spine experienced during flare-ups and repetitive
use over time. If the examiner cannot provide this estimate without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017). 

3.  Thereafter, and after any further development deemed
necessary, adjudicate the Veteran's increased rating claim for the lumbar spine.  If the benefit sought on appeal is denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental
Statement of the Case and afforded the appropriate
opportunity to respond. Thereafter, the case should be
returned to the Board for further appellate consideration,
if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


